Citation Nr: 1546062	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1992.

This matter is before the Board on appeal of an April 2009 rating decision by a  Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the case for additional evidentiary development in February 2012 and July 2013, before denying the claim in November 2013.  The Veteran appealed the November 2013 Board decision, resulting in a March 2015 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which vacated the November 2013 Board decision and remanded the issue back to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's March 2015 Memorandum Decision, the Board finds that remand is necessary.  The Court found that the Board had failed to ensure compliance with the directives of its February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's February 2012 directed the RO to obtain any outstanding treatment records.  Upon completion of this directive, the RO was to schedule the Veteran for a VA medical examination and corresponding opinion addressing the etiology of the Veteran's claimed psychiatric condition.  The Veteran was scheduled for and attended a March 2012 VA examination, however, additional medical records were obtained subsequent to this examination.  In its November 2013 decision, the Board made a determination that the additional medical records were duplicative, or in the alternative, not medically relevant to the Veteran's claim.  However, the Court found that the Board was unable to make such a determination, as such an opinion with respect to the medical records required medical expertise.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

Upon remand, the RO should again obtain any updated treatment records, to include VA and private records.  Subsequent to this development, a new VA psychiatric examination should be scheduled to determine the etiology of the Veteran's claimed condition in light of the updated medical records.  In addition to the updated medical records, the examiner should consider the following areas: (1) the 2006 shooting incident identified by the Veteran; (2) the Veteran's contention with respect to her decision not to seek VA psychiatric care prior to 2000; (3) private treatment records, to include May 2007 and May 2012 treatment reports; and (4) the Veteran's statements at her December 2004 Gulf War examination regarding phobias.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any additional medical treatment she has received for her psychiatric condition.

Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records including from the Goldsboro Clinic.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss the Veteran's lay testimony.  In addition, the examiner should address: (1) the 2006 shooting incident identified by the Veteran; (2) the Veteran's contention with respect to her decision not to seek VA psychiatric care prior to 2000; (3) private treatment records, to include May 2007 and May 2012 treatment reports; and (4) the Veteran's statements at her December 2004 Gulf War examination regarding phobias.  Specifically, the examiner should address whether these records are relevant to the etiology of the Veteran's condition.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following inquiries: 

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM criteria for PTSD or any other disorder.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during her active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided. In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.  

If the examiner is unable to reach an opinion without resort to speculation, she or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268   (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




